Citation Nr: 1706005	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  08-03 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 31, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


	

REMAND

The Veteran served on active duty from February 1988 to May 1988 and from April 1990 to April 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.

The instant matter was most recently before the Board in September 2016, at which time it was remanded for further development.  Specifically, the Board instructed the agency of original jurisdiction (AOJ) to contact the Social Security Administration (SSA) and request the Veteran's earning statements from 2006 forward.  This was not done.  Rather, the AOJ requested from SSA the Veteran's SSA medical records, which were furnished to AOJ that same month.  Notably, the Veteran's records related to the Veteran's claim for SSA benefits and the resulting disability determination were already of record.  As discussed in the Board's prior action, although the records supplied from SSA contained information regarding the Veteran's employment, they did not contain any actual wage and earnings data for the Veteran during the relevant time period.  Accordingly, because the AOJ did not comply with the terms of the Board's prior remand, another remand therefore required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand).

Again, the Board points out that it is seeking verification of the Veteran's earnings from 2006 until he was granted TDIU, effective January 31, 2011, because although the evidence indicates that the Veteran was in fact employed and employable prior to January 31, 2011, the evidence raises a question as to whether the Veteran's annual income was below the poverty level at any point prior to January 31, 2011.  See September 2016 Board Remand (containing a detailed discussion of the evidence of record.)  If the Veteran's earned income was less than the poverty threshold for one person, he would potentially be entitled to a TDIU even though he was working prior to January 31, 2011.  See 38 C .F.R. § 4.16(a) (stating that "marginal employment shall not be considered substantially gainful employment" and further defining marginal employment in terms of the Department of Commerce, Bureau of the Census poverty threshold); Faust v. West, 13 Vet. App. 342, 355-56 (2000) (providing that "[s]ubstantially gainful employment" for TDIU purposes is met where the annual earned income exceeds the poverty threshold for "one person," irrespective of the number of hours or days actually worked and without regard to any prior income history). 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the SSA and request the Veteran's earning statements from 2006 forward.  If the SSA informs the AOJ that it cannot provide earnings statements to VA without the Veteran's approval, the AOJ should undertake to obtain any documentation needed from to the Veteran to enable to AOJ to obtain his SSA earnings statements.

The AOJ is reminded the Veteran's SSA medical records are already of record.  These records need not be sought again as they do not contain the information required to adjudicate the Veteran's claim.  Rather, the Board is seeking actual wage and earnings data for the Veteran's from 2006 to 2011.  

The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159 (c) with regard to requesting records from federal facilities.  All records and/or responses received should be associated with the claims file. 

2.  If SSA responds that they do not have the requested information, the AOJ should contact the Veteran and request that he provide information verifying his income for the years 2006 through and including January 2011.

4.  Review the development actions taken on remand.  Ensure that the SSA records request complies with the terms of the Board's remand, specifically the request made must be for the Veteran's earnings statements and not for his medical records.  If the request does not comply with the terms of the Board's remand, another request must be made.  

5.  After completing the requested actions and any additional notification and/or development deemed warranted, the AOJ should readjudicate the issue remaining on appeal.  As part of its readjudication, the AOJ must consider whether the Veteran's pre-January 31, 2011, employment was of a marginal nature.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




